Title: From Alexander Hamilton to James McHenry, 28 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Augt. 28 ’99
          
          I send you the proceedings of Courts martial of which Major Wilcox was president Capt. Read and Lt. Colonel Smith were respectively Presidents all which have — acted upon. For particular reasons I must be permitted to leave it with you to comply with Doctor Osborne’s request for a Copy
          With great respect Sir
        